Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 05/12/2022, the following occurred:  Claims 1, 4, 7, 9 and 10 were amended.  Claims 2, 3 and 6 were canceled.
Claims 1, 4-5 and 7-10 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1, 4-5 and 7-10 are the inclusion of the limitation in the claims, A medical information processing device, comprising: a processor; a displav coupled to the processor; an interface coupled to the processor; and a memory coupled to the processor, the memory being configured to hold: a medical dictionary database indicating a list of medical concepts; drug information database indicating a name of a drug; medical care information database including a medical care history; and documents each including a description about a medical concept other than a medical concept included in the medical care information, the processor being configured to: identify from the documents, for each combination of a medical concept other than the medical concept included in the medical care information and a drug included in the drug information, a document including the description about the medical concept and the description about the drug; generate, for each combination, a medical concept list including the medical concept indicated by the medical dictionary included in each identified document; and determine, based on a probability of each medical concept other than the medical concept included in the medical care information appearing in a context of the document indicated by the medical concept list, from among the medical concepts other than the medical concept included in the medical care information, a first medical concept having an influence on a prescription of the drug included in the drug information, wherein the memory is configured to hold, when a medical care history is input, a prediction model configured to output a value indicating a predicted drug to be prescribed, wherein the medical care history included in the medical care information includes a drug prescription history, and wherein the processor is configured to: determine, for each first medical concept, a decree of influence on the prescription of each drug included in the drug information; apply a parameter indicating the decree of influence to the prediction model; input each medical care history included in the medical care information to the prediction model having the parameter applied thereto to acquire information indicating a predicted drug; adjust the decree of influence so that a value indicating the acquired predicted drug and a value indicating the prescribed drug indicated by the prescription history corresponding to each medical care history included in the medical care information become closer to each other; and reflect the adjusted decree of influence in the parameter, wherein the parameter is expressed in a matrix, wherein the processor is configured to calculate, for each drug included in the drug information, a linear sum of products of each vector indicating the first medical concept influencing the prescription of the drug and the degree of influence corresponding to the first medical concept, and wherein each linear sum is included as one of a row vector and a column vector of the matrix, wherein the processor is configured to: receive a selection via the interface of a first drug included in the drug information; and output, to the display device, information indicating a first medical concept having an influence on the prescription of the first drug and the adjusted degree of influence corresponding to the first medical concept.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Hyde:  U.S. Patent U.S. 9,649,469 B2
Tomkins:  U.S. Patent U.S. 11,151,982 B2
Bates et al.:  Big Data In Health Care: Using Analytics To Identify And Manage High-Risk And High-Cost Patients; July 2014; Health Affairs, 33:7; Pages 1123-1131; doi: 10.1377/hlthaff.2014.0041
Awaysheh et al.: “A review of medical terminology standards and structured reporting.” Journal of veterinary diagnostic investigation: official publication of the American Association of Veterinary Laboratory Diagnosticians, Inc vol. 30,1 (2018): 17-25. doi:10.1177/1040638717738276

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686